Name: Directive (EU) 2016/1629 of the European Parliament and of the Council of 14 September 2016 laying down technical requirements for inland waterway vessels, amending Directive 2009/100/EC and repealing Directive 2006/87/EC
 Type: Directive
 Subject Matter: transport policy;  maritime and inland waterway transport;  technology and technical regulations
 Date Published: 2016-09-16

 16.9.2016 EN Official Journal of the European Union L 252/118 DIRECTIVE (EU) 2016/1629 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 14 September 2016 laying down technical requirements for inland waterway vessels, amending Directive 2009/100/EC and repealing Directive 2006/87/EC THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 91(1) thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Economic and Social Committee (1), Having regard to the opinion of the Committee of the Regions (2), Acting in accordance with the ordinary legislative procedure (3), Whereas: (1) Directive 2006/87/EC of the European Parliament and of the Council (4) establishes harmonised conditions for issuing technical certificates for inland waterway vessels throughout the Union's inland waterways. (2) The technical requirements for vessels navigating on the Rhine river are established by the Central Commission for Navigation on the Rhine (CCNR). (3) The technical requirements set out in the Annexes to Directive 2006/87/EC incorporate most of the provisions laid down in the Rhine Vessel Inspection Regulations, in the version approved in 2004 by the CCNR. The conditions and technical requirements for issuing inland navigation certificates under Article 22 of the Revised Convention for Rhine Navigation are updated regularly and are recognised as reflecting current technological developments. (4) Given the different legal frameworks and timeframes for the decision-making procedures, it is difficult to maintain the equivalence between the Union inland navigation certificates issued pursuant to Directive 2006/87/EC and the certificates issued pursuant to Article 22 of the Revised Convention for Rhine Navigation. This results in a lack of legal certainty, which has a potentially negative impact on navigation safety. (5) In order to achieve harmonisation at Union level, and to prevent distortions of competition and varying levels of safety, the same technical requirements should be applied to the whole of the Union's inland waterways and should be updated regularly. (6) Since the CCNR has built up significant expertise in developing and updating technical requirements for inland navigation vessels, that expertise should be fully used to benefit the inland waterways in the Union. A European Committee for drawing up Standards in Inland Navigation (CESNI), acting under the auspices of the CCNR and open to experts from all Member States, is responsible for drawing up the technical standards in the field of inland navigation to which reference should be made by the Union. (7) Union inland navigation certificates attesting that craft are fully compliant with the technical requirements should be valid on all Union inland waterways. (8) There should be greater harmonisation of the conditions for the issuing, by Member States, of supplementary Union inland navigation certificates for operations on Zone 1 and 2 waterways (estuaries) and for operations on Zone 4 waterways. (9) In the interest of safety, standards should be harmonised to a high degree and in such a way that there is no reduction in safety standards on the Union inland waterways. However, Member States should be allowed, after consulting the Commission, to establish specific provisions concerning additional or reduced technical requirements for certain zones, provided that such measures are limited to the specific subjects set out in Annexes III and IV. (10) While maintaining an adequate level of safety, Member States should have the possibility to derogate from this Directive in certain cases related to navigable waterways that are not linked to the inland waterways of other Member States or to certain craft that operate exclusively on a national waterway. Where such derogations cover all craft navigating in a Member State, it would be a disproportionate and unnecessary obligation for that Member State to transpose all of the obligations set out in this Directive. Member States cannot issue Union inland navigation certificates unless they have transposed the relevant obligations under this Directive. (11) Derogations from this Directive and recognition of equivalences for specific craft should be possible in order to accommodate alternative approaches or to promote innovation or to prevent unreasonable costs, provided that equivalent or adequate safety is ensured. In order to ensure uniform conditions for the implementation of this Directive, implementing powers should be conferred on the Commission concerning such derogations and recognitions of equivalences. The Commission should have the possibility to refer to recommendations by CESNI on such derogations and recognitions of equivalences. Those powers should be exercised in accordance with Regulation (EU) No 182/2011 of the European Parliament and of the Council (5). (12) For reasons of administrative, technical and economic efficiency, Member States should have the possibility to designate competent authorities responsible for ensuring conformity with this Directive and its correct application in accordance with their national practices. (13) A Union inland navigation certificate should be issued to a craft that passes a technical inspection carried out prior to that craft being put into service. This technical inspection should be used to check whether the craft complies with the technical requirements set out in this Directive. The competent authorities of the Member States should be entitled at any time to control such compliance and the availability on board of a valid inland navigation certificate. (14) It is appropriate, within certain time limits and depending on the category of craft concerned, to determine the period of validity of Union inland navigation certificates on a case-by-case basis. (15) In order to maintain a high degree of safety in inland navigation, it is necessary to lay down detailed provisions concerning the replacement, renewal, extension of validity and issuing of new Union inland navigation certificates. (16) To ensure that this Directive is implemented in an efficient manner, information relating to inland waterway craft should be entered into the European Hull Data Base (EHDB) for the use of competent authorities. The EHDB should in particular provide an option to verify the history of any pending applications for certificates and information on all valid certificates already issued to the craft in question. The Commission should keep and adapt the EHDB so that it can fully serve the application of this Directive. (17) The measures set out in Directive 2009/100/EC of the European Parliament and of the Council (6) need to remain in force for vessels not covered by this Directive. (18) In order to improve the clarity of Union legislation, the scope of Directive 2009/100/EC should be adapted to take into account the complementary scope of this Directive and developments regarding international agreements. Directive 2009/100/EC should therefore be amended. (19) A transitional regime should be applied to craft in service not yet carrying a Union inland navigation certificate when they undergo a first technical inspection under the revised technical requirements established by this Directive. (20) For the purposes of better regulation and simplification, it should be possible for this Directive to make reference to international standards without duplicating them in the Union legal framework. (21) CESNI has been established to facilitate harmonisation of technical standards applied in the inland waterway sector across Europe. In order to ensure a high level of safety and efficiency in inland navigation, to maintain the equivalence of the inland navigation certificates and to take into account scientific and technical progress and other developments in the sector, the reference to the applicable European Standard laying down Technical Requirements for Inland Navigation vessels (ES-TRIN standard) in this Directive should be kept up to date. Therefore, the power to adopt acts in accordance with Article 290 of the Treaty on the Functioning of the European Union (TFEU) should be delegated to the Commission in respect of updating the reference to the most recent version of the ES-TRIN standard and setting the date of its application. (22) Where duly justified by an appropriate analysis and in the absence of pertinent and up-to-date international standards to ensure safety of navigation, or where changes in the decision-making process of CESNI would compromise Union interests, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of amending, in order to safeguard Union interests, Annex II to this Directive by providing appropriate technical requirements. (23) In order to amend or supplement certain non-essential elements of this Directive, the power to adopt acts in accordance with Article 290 TFEU should be delegated to the Commission in respect of the amendment of the classification of a waterway; the further specification of the data to be entered in the EHDB, the types of access to as well as the instructions regarding the use and operation of that data base; the updating of the minimum technical requirements of inland waterways craft, and the amendment of Annexes III and IV to take account of scientific and technical progress, of Annex V to update and streamline its procedural provisions and of Annex VI to modify the criteria for the recognition of classification societies in order to ensure safety of navigation, as well as the amendment of any references in this Directive to Annexes II and V made necessary by the adoption of delegated acts. (24) When adopting delegated acts, it is of particular importance that the Commission carry out appropriate consultations during its preparatory work, including at expert level and that those consultations be conducted in accordance with the principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making (7). In particular, to ensure equal participation in the preparation of delegated acts, the European Parliament and the Council receive all documents at the same time as Member States' experts, and their experts systematically have access to meetings of Commission expert groups dealing with the preparation of delegated acts. (25) In order to accommodate alternative approaches, to promote innovation, to prevent unreasonable costs, to provide for an efficient process for issuing certificates or to take account of regional circumstances, implementing powers should be conferred on the Commission as regards the authorisation of certain derogations to the technical requirements for specific craft, the recognition of classification societies and the approval of additional or reduced technical requirements for vessels operating in certain zones which are not linked to the navigable inland waterways of another Member State. These powers should be exercised in accordance with Regulation (EU) No 182/2011. (26) In order to ensure an appropriate framework for coordination and cooperation with international organisations competent for inland waterway navigation, in particular the CCNR, and the development of uniform technical standards for inland navigation to which the Union and international organisations could refer, this Directive should be subject to review, particularly as regards the effectiveness of the measures that it introduces, as well as the mechanisms for cooperation with international organisations competent for inland navigation, with a view to achieving a single, uniform set of technical standards. (27) In Denmark, Estonia, Ireland, Greece, Spain, Cyprus, Latvia, Malta, Portugal, Slovenia and Finland, there are no inland waterways, or inland navigation is not used to a significant extent. It would therefore be a disproportionate and unnecessary obligation for those Member States to transpose and implement this Directive. (28) Since the objective of this Directive, namely establishing the technical requirements necessary to ensure the safety of craft navigating on the inland waterways of the Union, cannot be sufficiently achieved by the Member States but can rather, by reason of its scale and effects, be better achieved at Union level, the Union may adopt measures in accordance with the principle of subsidiarity as set out in Article 5 of the Treaty on European Union. In accordance with the principle of proportionality, as set out in that Article, this Directive does not go beyond what is necessary in order to achieve that objective. (29) Directive 2006/87/EC should therefore be repealed, HAVE ADOPTED THIS DIRECTIVE: CHAPTER 1 SCOPE, DEFINITIONS AND WATERWAY ZONES Article 1 Subject matter This Directive establishes: (a) the technical requirements necessary to ensure the safety of craft navigating on the inland waterways referred to in Article 4; and (b) the classification of those inland waterways. Article 2 Scope of application 1. This Directive applies to the following craft: (a) vessels having a length (L) of 20 metres or more; (b) vessels for which the product of length (L), breadth (B) and draught (T) is a volume of 100 cubic metres or more; (c) tugs and pushers intended for towing or pushing either craft referred to in points (a) and (b) or floating equipment, or intended for moving such craft or floating equipment alongside; (d) passenger vessels; (e) floating equipment. 2. This Directive does not apply to: (a) ferries; (b) naval vessels; (c) seagoing ships, including seagoing tugs and pushers, which: (i) operate or are based on tidal waters; or (ii) operate temporarily on inland waterways; provided that they carry at least:  a certificate proving conformity with the 1974 International Convention for the Safety of Life at Sea (SOLAS), or equivalent certificate; a certificate proving conformity with the 1966 International Convention on Load Lines, or equivalent, and an international oil pollution prevention (IOPP) certificate proving conformity with the 1973/78 International Convention for the Prevention of Pollution from Ships (Marpol),  in case of seagoing ships not covered by SOLAS the 1966 International Convention on Load Lines or Marpol, the relevant certificates and the freeboard marks required by the laws of their flag states,  in the case of passenger vessels not covered by any of the Conventions referred to in the first indent, a certificate on safety rules and standards for passenger ships issued in conformity with Directive 2009/45/EC of the European Parliament and of the Council (8), or  in the case of recreational craft not covered by any of the Conventions referred to in the first indent, a certificate of the country of which it carries the flag, demonstrating an adequate level of safety. Article 3 Definitions For the purposes of this Directive, the following definitions apply: (a) craft means a vessel or item of floating equipment; (b) vessel means an inland waterway vessel or seagoing ship; (c) inland waterway vessel means a vessel intended solely or mainly for navigation on inland waterways; (d) tug means a vessel specially built to perform towing operations; (e) pusher means a vessel specially built to propel a pushed convoy; (f) passenger vessel means a day trip or cabin vessel constructed and equipped to carry more than 12 passengers; (g) floating equipment means a floating installation carrying working gear such as cranes, dredging equipment, pile drivers or elevators; (h) floating establishment means any floating installation not normally intended to be moved, such as a swimming bath, dock, jetty or boathouse; (i) floating object means a raft or other structure, object or assembly capable of navigation, not being a vessel or floating equipment or establishment; (j) recreational craft means a vessel other than a passenger vessel, intended for sport or pleasure; (k) high-speed vessel means a motorised craft capable of reaching speeds over 40 km/h in relation to water; (l) water displacement means the immersed volume of the vessel, in cubic metres; (m) length (L) means the maximum length of the hull in metres, excluding rudder and bowsprit; (n) breadth (B) means the maximum breadth of the hull in metres, measured to the outer edge of the shell plating (excluding paddle wheels, rub rails, and similar); (o) draught (T) means the vertical distance in metres between the lowest point of the hull without taking into account the keel or other fixed attachments and the maximum draught line; (p) linked inland waterways means waterways of a Member State connected, by inland waterways which can be navigated under national or international law by craft falling within the scope of this Directive, to inland waterways of another Member State. Article 4 Classification of inland waterways 1. For the purposes of this Directive, the inland waterways of the Union shall be classified as follows: (a) Zones 1, 2, 3 and 4: (i) Zones 1 and 2: the waterways listed in Chapter 1 of Annex I; (ii) Zone 3: the waterways listed in Chapter 2 of Annex I; (iii) Zone 4: all other inland waterways which can be navigated under national law by craft falling within the scope of this Directive. (b) Zone R: those of the waterways referred to in point (a) for which certificates are to be issued in accordance with Article 22 of the Revised Convention for Rhine Navigation as that Article is worded on 6 October 2016. 2. The Commission is empowered to adopt delegated acts in accordance with Article 32 concerning amendments to Annex I so as to modify the classification of a waterway, including the addition and deletion of waterways. Such amendments to Annex I may be made only on request by the Member State concerned, for waterways on its territory. CHAPTER 2 NAVIGATION CERTIFICATES Article 5 Compliance with technical and safety requirements 1. Member States shall ensure that craft referred to in Article 2(1) operating on the Union inland waterways referred to in Article 4 are constructed and maintained in accordance with the requirements set out in this Directive. 2. Compliance of a craft with paragraph 1 shall be attested by a certificate issued in accordance with this Directive. Article 6 Union inland navigation certificates 1. Union inland navigation certificates shall be issued by the competent authorities of the Member States in accordance with this Directive. Member States shall, upon issuance of a Union inland navigation certificate, verify that the craft in question has not already been issued a valid certificate referred to in Article 7. 2. The Union inland navigation certificate shall be drawn up in accordance with the model provided for in Annex II. 3. Each Member State shall draw up a list indicating the competent authorities for issuing the Union inland navigation certificates and shall notify the Commission thereof, including any changes to the list. The Commission shall maintain an up-to-date list of competent authorities on an appropriate website. 4. The Union inland navigation certificate shall be issued to craft following a technical inspection, carried out before the craft is put into service and intended to check whether the craft complies with the technical requirements referred to in Annexes II and V. 5. Compliance of a craft with the additional requirements referred to in Article 23(1) and (2) shall, where appropriate, be checked during the technical inspections provided for in paragraph 4 of this Article and in Article 29, or during a technical inspection carried out at the request of the owner of the craft or its representative. 6. The procedures for making a request for an inspection and for establishing the place and time of that inspection shall fall within the powers of the competent authorities issuing the Union inland navigation certificate. The competent authority shall determine which documents are to be submitted. The procedure shall take place in such a way as to ensure that the inspection may be conducted within a reasonable period following the lodging of the request. 7. The competent authorities of Member States shall, at the request of the owner of the craft or its representative, issue a Union inland navigation certificate to a craft that is not subject to this Directive, if that craft fulfils the requirements set out in this Directive. Article 7 Obligation to carry a certificate Craft operating on the Union inland waterways referred to in Article 4 shall carry the following original documents: (a) when operating on a Zone R waterway either:  a certificate issued pursuant to Article 22 of the Revised Convention for Rhine Navigation, or  a Union inland navigation certificate attesting to the full compliance of the craft, where applicable pursuant to the transitional provisions under Annex II to this Directive for craft navigating on the Rhine (Zone R), with technical requirements referred to in Annexes II and V to this Directive, for which equivalency with the technical requirements laid down in application of the Revised Convention for Rhine Navigation has been established in accordance with the applicable rules and procedures; (b) when operating on other waterways, a Union inland navigation certificate or a certificate issued pursuant to Article 22 of the Revised Convention for Rhine Navigation, including, where applicable, any supplementary Union inland navigation certificates in accordance with Article 8 of this Directive. Article 8 Supplementary Union inland navigation certificates 1. Craft carrying a valid Union inland navigation certificate or a certificate issued pursuant to Article 22 of the Revised Convention for Rhine Navigation shall be provided with a supplementary Union inland navigation certificate in accordance with Article 23 of this Directive. 2. The supplementary Union inland navigation certificate shall be drawn up in accordance with the model provided for in Annex II and shall be issued by the competent authorities under the conditions laid down for the waterways concerned. Article 9 Provisional Union inland navigation certificates 1. The competent authorities of Member States may issue a provisional Union inland navigation certificate: (a) to craft that intend to travel to a certain place with the permission of the competent authority in order to obtain a Union inland navigation certificate; (b) to craft whose Union inland navigation certificate has been lost, damaged or temporarily withdrawn as referred to in Articles 13 and 15 or in Annexes II and V; (c) to craft whose Union inland navigation certificate is being prepared following a successful inspection; (d) to craft which have not met all of the conditions required for obtaining a Union inland navigation certificate in accordance with Annexes II and V; (e) to craft that are so damaged that they no longer comply with their Union inland navigation certificate; (f) to floating establishments or floating objects in cases where the authorities responsible for special transport operations have made the authorisation to carry out a special transport operation subject to obtaining such a provisional Union inland navigation certificate, as provided for by the applicable navigational authority regulations of the Member States; (g) to craft benefitting from a derogation from Annexes II and V, in accordance with Articles 25 and 26 of this Directive, pending the adoption of the relevant implementing acts. 2. The provisional Union inland navigation certificate shall be issued only where the navigability of the craft, floating establishment or floating object appears to have been adequately ensured. It shall be drawn up using the model provided for in Annex II. 3. The provisional Union inland navigation certificate shall include the conditions considered necessary by the competent authority and shall be valid: (a) in the cases referred to in points (a), (d), (e) and (f) of paragraph 1, for a single specific trip to be made within a suitable period, which shall not exceed one month; (b) in the cases referred to in points (b) and (c) of paragraph 1, for an appropriate duration; (c) in the cases referred to in point (g) of paragraph 1, for six months; the provisional Union inland navigation certificate may be extended for six months at a time until the respective implementing act has been adopted. Article 10 Validity of Union inland navigation certificates 1. The period of validity of Union inland navigation certificates issued to newly built craft shall be determined by the competent authority and shall not exceed: (a) five years in the case of passenger and high-speed vessels; (b) 10 years in the case of all other craft. The period of validity shall be stated on the Union inland navigation certificate. 2. In the case of craft already in operation before the technical inspection takes place, the competent authority shall set the period of validity of the Union inland navigation certificate on a case-by-case basis, in the light of the results of the inspection. However, the period of validity shall not exceed the periods set out in paragraph 1. Article 11 Exceptional extension of validity of Union inland navigation certificates The validity of a Union inland navigation certificate may be exceptionally extended without a technical inspection for not more than six months in accordance with Annexes II and V, by the competent authority which issued or renewed it. The extension shall be indicated on that certificate. Article 12 Renewal of Union inland navigation certificates 1. The Union inland navigation certificate shall be renewed on expiry of its period of validity in accordance with the conditions laid down in Article 6, following a technical inspection o check whether the craft complies with the technical requirements referred to in Annexes II and V. Union inland navigation certificates may be renewed by any competent authority that has been notified to the Commission pursuant to Article 6(3). 2. Where Union inland navigation certificates are renewed, the transitional provisions provided for in Annex II shall apply to the craft under the conditions specified in that Annex. Article 13 Replacement of Union inland navigation certificates Each Member State shall lay down the conditions under which a valid Union inland navigation certificate which has been lost or damaged may be replaced. Those conditions shall require craft applying for replacement, in the case of loss, to provide a declaration of the loss of the certificate, or in the case of damage, to return the damaged certificate. The replacement certificate shall state that it is a duplicate. Article 14 Major alterations or major repairs of craft In the event of major alterations or major repairs which affect the craft's compliance with the technical requirements referred to in Annexes II and V concerning its structural soundness, navigation, manoeuvrability or special features, that craft shall undergo, prior to any further voyage, the technical inspection provided for in Article 6. Following that inspection, the existing Union inland navigation certificate shall be amended to reflect the altered technical characteristics of the craft or that certificate shall be withdrawn and a new one issued. If the new certificate is issued in a Member State other than that which issued or renewed the initial certificate, the competent authority which issued or renewed the certificate shall be informed accordingly within 30 days from the date of issuance of the new certificate. Article 15 Refusal to issue or renew, and withdrawal of, Union inland navigation certificates 1. Any decision not to issue or renew a Union inland navigation certificate shall state the grounds on which it is based. The owner of the craft or its representative shall be notified thereof and shall be informed about the appeal procedure and the time limits applicable in the Member State concerned. 2. Any valid Union inland navigation certificate may be withdrawn by the competent authority which issued or renewed it if the craft ceases to comply with the technical requirements set out in its certificate. Article 16 Recognition of navigation certificates of craft from third countries Pending the entry into force of agreements on the mutual recognition of navigation certificates between the Union and third countries, the competent authorities of a Member State may recognise the navigation certificates of craft from third countries for navigation within the territory of that Member State. Article 17 Registers of certificates Member States shall ensure that their competent authorities keep a register of all certificates they have issued or renewed pursuant to Articles 6, 8, 9 and 12. That register shall include the information contained in the model certificate provided for in Annex II. CHAPTER 3 VESSEL IDENTIFICATION, INSPECTIONS AND ALTERED TECHNICAL REQUIREMENTS Article 18 Unique European vessel identification number 1. Member States shall ensure that each craft is assigned a unique European vessel identification number (ENI), in accordance with Annexes II and V. 2. Each craft shall have only one ENI, which shall remain unchanged during its entire lifetime. 3. When issuing a Union inland navigation certificate, the competent authority shall include the ENI therein. 4. Each Member State shall draw up a list indicating the competent authorities responsible for assigning ENIs and shall notify the Commission thereof, as well as any changes to the list. The Commission shall maintain an up-to-date list of competent authorities on an appropriate website. Article 19 European Hull Data Base 1. The Commission shall keep the EHDB in order to support administrative measures for maintaining safety and ease of navigation and to ensure application of this Directive. Any processing of personal data by the Member States shall be carried out in accordance with Union law on the protection of personal data, in particular Regulation (EU) 2016/679 of the European Parliament and of the Council (9). Any processing of personal data by the Commission shall be carried out in accordance with Regulation (EC) No 45/2001 of the European Parliament and of the Council (10). 2. Member States shall ensure that, for each craft, the competent authorities enter, without delay, in the EHDB: (a) the data identifying and describing the craft in accordance with this Directive; (b) the data relating to the certificates issued, renewed, replaced and withdrawn, as well as the competent authority which issued the certificate, in accordance with this Directive; (c) a digital copy of all certificates issued by competent authorities in accordance with this Directive; (d) the data on any rejected or pending applications for certificates in accordance with this Directive; and (e) any changes to the data referred to in points (a) to (d). 3. The data referred to in paragraph 2 may be processed by competent authorities of Member States, contracting parties to the Revised Convention for Rhine Navigation and third countries that are entrusted with tasks related to the application of this Directive and of Directive 2005/44/EC of the European Parliament and of the Council (11), for the following purposes: (a) applying this Directive and of Directive 2005/44/EC; (b) ensuring waterway traffic and infrastructure management; (c) maintaining or enforcing safety of navigation; (d) collecting statistical data. 4. The competent authority of a Member State may transfer personal data to a third country or international organisation provided that it does so only on a case-by-case basis and that the requirements of Regulation (EU) 2016/679, and in particular those set out in Chapter V thereof, are fulfilled. Member States shall ensure that the transfer is necessary for the purposes referred to in paragraph 3 of this Article. Member States shall ensure that the third country or international organisation does not transfer the data to another third country or international organisation unless it is given express written authorisation to do so and complies with the conditions specified by the competent authority of the Member State. 5. The Commission may, on a case-by-case basis, transfer personal data or grant access to the EHDB to an authority of a third country or international organisation provided that the transfer or access is necessary for the purposes referred to in paragraph 3 of this Article, and provided the requirements of Article 9 of Regulation (EC) No 45/2001 are fulfilled. The Commission shall ensure that the transfer or access is necessary for the purposes referred to in paragraph 3 of this Article. The Commission shall ensure that the third country or international organisation does not transfer the data to another third country or international organisation unless it is given express written authorisation and complies with the conditions specified by the Commission. 6. The competent authority shall ensure that the data related to a craft is deleted from the database referred to in paragraph 1 when this craft is scrapped. 7. The Commission is empowered to adopt delegated acts in accordance with Article 32 further specifying: (a) the data to be entered in the database by Member States; (b) the types of access permitted, taking into account the categories of the recipients of data and the purposes for which such data are processed referred to in paragraph 3 of this Article; (c) the instructions regarding the use and operation of the database, in particular with respect to data security measures, encoding and processing of data and interconnection of the database with the registers referred to in Article 17. Article 20 Carrying out of technical inspections 1. Member States shall ensure that the competent authorities referred to in paragraph 3 carry out the initial, periodical, special and voluntary inspections referred to in this Directive. 2. Those competent authorities may refrain from subjecting the craft in whole or in part to technical inspection where it is evident from a valid attestation, issued by a recognised classification society in accordance with Article 21, that the craft satisfies, in whole or in part, the technical requirements referred to in Annexes II and V. 3. Each Member State shall draw up a list indicating its competent authorities which are responsible for carrying out technical inspections and shall notify the Commission thereof, including any changes to the list. The Commission shall maintain an up-to-date list of competent authorities and inspection bodies on an appropriate website. 4. Each Member State shall comply with the specific requirements as regards inspection bodies and the request for an inspection, provided for in Annexes II and V. Article 21 Recognition of classification societies 1. The Commission shall adopt implementing acts in order to recognise a classification society which meets the criteria listed in Annex VI, or to withdraw recognition, in accordance with the procedure set out in paragraphs 2 and 3 of this Article. Those implementing acts shall be adopted in accordance with the advisory procedure referred to in Article 33(2). 2. An application for recognition shall be submitted to the Commission by the Member State in which the classification society has its headquarters or a subsidiary authorised to issue attestations that a craft satisfies the requirements referred to in Annexes II and V in accordance with this Directive. This application shall be accompanied by all information and documentation needed to check that the criteria for recognition are met. 3. Any Member State may submit to the Commission a request to withdraw the recognition if it considers that a classification society no longer meets the criteria set out in Annex VI. The request for withdrawal shall be accompanied by documentary evidence. 4. The classification societies which, by 6 October 2016, have been granted recognition in accordance with Directive 2006/87/EC shall retain their recognition. 5. The Commission shall publish for the first time by 7 October 2017, and shall keep updated on an appropriate website, a list of the classification societies recognised in accordance with this Article. Member States shall communicate to the Commission any changes relating to the names or addresses of the classification societies for which they have applied for recognition. Article 22 Control of compliance 1. Member States shall ensure that their competent authorities may at any time control whether a craft is carrying a valid certificate in accordance with Article 7 and whether it satisfies the requirements for the issuance of such a certificate. In the case of failure to comply with the requirements, the competent authorities shall take appropriate measures in accordance with paragraphs 2 to 5 of this Article. They shall also request that the owner of the craft or its representative takes all necessary measures to remedy the situation within a time limit set by the competent authorities. The competent authority which issued the certificate carried on the craft shall be informed of such failures within seven days of the control. 2. Where a valid certificate is not being carried, the craft may be prevented from proceeding with its voyage. 3. If, during the control, the competent authorities find that the craft constitutes a manifest danger for the persons on board, the environment or the safety of the navigation, they may prevent the craft from proceeding with its voyage until the necessary steps have been taken to remedy the situation. The competent authorities may also prescribe proportionate measures which will enable the craft to proceed safely, where appropriate on termination of its transport operations, to a place where it will either be inspected or repaired. 4. A Member State which has prevented a craft from proceeding with its voyage, or has notified the owner of the craft or its representative of its intention to so prevent it if the defects found are not corrected, shall inform the competent authority in the Member State which issued or last renewed the craft's certificate, within seven days of the decision which it has taken or intends to take. 5. Any decision to interrupt the passage of a craft taken in the implementation of this Directive shall state in detail the reasons on which it is based. Such decision shall be notified without delay to the party concerned, who shall at the same time be informed of the appeal procedures available under the laws in force in the Member State concerned and of their time limits. Article 23 Altered technical requirements for certain zones 1. Member States may, where applicable subject to the requirements of the Revised Convention for Rhine Navigation, adopt technical requirements additional to those referred to in Annexes II and V for craft operating on Zone 1 and 2 waterways within their territory. Such additional requirements shall cover only the elements listed in Annex III. 2. In respect of passenger vessels operating on Zone 3 non-linked inland waterways, each Member State may maintain technical requirements in addition to those referred to in Annexes II and V. Such additional requirements shall cover only the elements listed in Annex III. 3. Where application of the transitional provisions referred to in Annex II would result in a reduction in existing national safety standards, a Member State may disapply those transitional provisions in respect of passenger vessels operating on its non-linked inland waterways. In such circumstances, the Member State concerned may require that, from 30 December 2008, such passenger vessels operating on its non-linked inland waterways comply fully with the technical requirements referred to in Annexes II and V. 4. Members State may allow a partial application of the technical requirements or set technical requirements which are less stringent than those referred to in Annexes II and V in respect of craft operating exclusively on Zone 3 and 4 waterways within its territory. The less stringent technical requirements or the partial application of the technical requirements shall cover only the elements listed in Annex IV. 5. Where a Member State applies paragraph 1, 2, 3 or 4, it shall notify the Commission thereof at least six months before the envisaged date of application. The Commission shall inform the other Member States accordingly. In the cases referred to in paragraphs 1 and 2 of this Article, the Commission shall adopt implementing acts to approve the additional technical requirements. Those implementing acts shall be adopted in accordance with the advisory procedure referred to in Article 33(2). 6. Compliance with the altered technical requirements in accordance with paragraphs 1, 2, 3 and 4 shall be specified in the Union inland navigation certificate or in the supplementary Union inland navigation certificate. Article 24 Derogations for certain categories of craft 1. While maintaining an adequate level of safety, Member States may authorise derogations from all or part of this Directive for: (a) craft operating on non-linked inland waterways; (b) craft having a dead weight not exceeding 350 tonnes or craft not intended for the carriage of goods and having a water displacement of less than 100 cubic metres, which were laid down before 1 January 1950 and which operate exclusively within their territory. 2. Without prejudice to the Revised Convention for Rhine Navigation, Member States may authorise, in respect of navigation within their territory, derogations from this Directive for craft operating limited journeys of local interest or in harbour areas. The derogations and the journeys or areas for which they are valid shall be specified in the craft's certificate. 3. The Member States shall notify the Commission of the derogations authorised in accordance with paragraphs 1 and 2. The Commission shall inform the other Member States accordingly. Article 25 Use of new technologies and derogations for specific craft 1. In order to encourage innovation and the use of new technologies in inland navigation, the Commission shall be empowered to adopt implementing acts allowing derogations or recognising the equivalence of technical specifications for a specific craft regarding: (a) the issuance of a Union inland navigation certificate recognising the use, or presence, on board a craft of other materials, installations or items of equipment, or the adoption of arrangements or design aspects other than those included in Annexes II and V, provided that an equivalent level of safety is ensured; (b) the issuance of a Union inland navigation certificate for trial purposes for a limited period incorporating new technical specifications that derogate from the requirements of Annexes II and V, provided that an adequate level of safety is ensured. Those implementing acts shall be adopted in accordance with the advisory procedure referred to in Article 33(2). 2. The competent authorities of a Member State shall specify any applicable derogations and recognitions of equivalences referred to in paragraph 1 in the Union inland navigation certificate. Article 26 Hardship 1. Following the expiry of transitional provisions to technical requirements laid down in Annex II, the Commission may adopt implementing acts allowing derogations from the technical requirements laid down in that Annex which were subject to those transitional provisions, where those requirements are technically difficult to apply or where their application might entail disproportionate costs. Those implementing acts shall be adopted in accordance with the advisory procedure referred to in Article 33(2). 2. The competent authorities of a Member State shall specify any applicable derogations referred to in paragraph 1 in the Union inland navigation certificate. Article 27 Register of type-approved equipment The Commission shall publish on an appropriate website a register of equipment which has been type-approved in accordance with Annexes II and V. CHAPTER 4 FINAL PROVISIONS Article 28 Transitional provisions concerning the use of documents Documents falling within the scope of this Directive and issued by the competent authorities of the Member States under Directive 2006/87/EC before 6 October 2016 shall remain valid until they expire. Article 29 Craft excluded from the scope of Directive 82/714/EEC 1. The Union inland navigation certificate shall be issued to craft excluded from the scope of Council Directive 82/714/EEC (12), but covered by this Directive in accordance with Article 2(1) of this Directive, following a technical inspection to check whether the craft comply with the technical requirements referred to in Annexes II and V to this Directive. That technical inspection shall be carried out upon the expiry of the craft's current certificate, and in any event no later than 30 December 2018. 2. Any failure to meet the technical requirements referred to in Annexes II and V shall be specified in the Union inland navigation certificate. Provided that the competent authorities consider that these shortcomings do not constitute a manifest danger, the craft referred to in paragraph 1 of this Article may continue to operate until such time as those components or areas of the craft which have been certified as not meeting those requirements are replaced or altered, following which those components or areas shall meet the technical requirements referred to in Annexes II and V. 3. The replacement of existing parts with identical parts or parts of an equivalent technology and design during routine repairs and maintenance shall not be considered to be a replacement or an alteration within the meaning of paragraph 2. 4. Manifest danger within the meaning of paragraph 2 of this Article shall be presumed in particular when requirements concerning the structural soundness, navigation or manoeuvrability or special features of the craft in accordance with the technical requirements referred to in Annexes II and V are affected. Derogations that are provided for in the technical requirements referred to in Annexes II and V shall not be identified as shortcomings which constitute a manifest danger. Article 30 Transitional provisions concerning temporary requirements pursuant to Directive 2006/87/EC Temporary requirements adopted in accordance with Article 1.06 of Annex II to Directive 2006/87/EC shall remain valid until they expire. Article 31 Adaptation of the Annexes 1. The Commission shall adopt delegated acts in accordance with Article 32 to adapt Annex II to update, without undue delay, the reference to the most recent version of the ES-TRIN standard and to set the date of its application. 2. By way of derogation from paragraph 1, where duly justified by an appropriate analysis and in the absence of pertinent and up-to-date international standards to ensure safety of navigation or where changes in the decision-making process of CESNI would compromise Union interests, the Commission is empowered to adopt delegated acts in accordance with Article 32 to amend Annex II to provide appropriate technical requirements. 3. The Commission is empowered to adopt delegated acts in accordance with Article 32 concerning the adaptations of Annexes III and IV to scientific and technical progress. 4. The Commission is empowered to adopt delegated acts in accordance with Article 32 concerning the adaptations of Annex V to update and streamline administrative provisions. 5. The Commission is empowered to adopt delegated acts in accordance with Article 32 concerning the adaptations of Annex VI to amend the criteria for the recognition of classification societies to ensure safety of navigation. 6. The Commission is empowered to adopt delegated acts in accordance with Article 32 in order to update the references in this Directive to certain provisions of Annexes II and V in order to take into account the amendments brought to these Annexes. Article 32 Exercise of the delegation 1. The power to adopt delegated acts is conferred on the Commission subject to the conditions laid down in this Article. 2. The power to adopt delegated acts referred to in Articles 4, 19 and 31 shall be conferred on the Commission for a period of five years from 6 October 2016. The Commission shall draw up a report in respect of the delegation of power not later than nine months before the end of the five-year period. The delegation of power shall be tacitly extended for periods of an identical duration, unless the European Parliament or the Council opposes such extension not later than three months before the end of each period. 3. The delegation of power referred to in Articles 4, 19 and 31 may be revoked at any time by the European Parliament or by the Council. A decision to revoke shall put an end to the delegation of the power specified in that decision. It shall take effect the day following the publication of the decision in the Official Journal of the European Union or at a later date specified therein. It shall not affect the validity of any delegated acts already in force. 4. Before adopting a delegated act, the Commission shall consult experts designated by each Member State in accordance with principles laid down in the Interinstitutional Agreement of 13 April 2016 on Better Law-Making. 5. As soon as it adopts a delegated act, the Commission shall notify it simultaneously to the European Parliament and to the Council. 6. A delegated act adopted pursuant to Articles 4, 19 and 31 shall enter into force only if no objection has been expressed either by the European Parliament or by the Council within a period of two months of notification of that act to the European Parliament and the Council or if, before the expiry of that period, the European Parliament and the Council have both informed the Commission that they will not object. That period shall be extended by two months at the initiative of the European Parliament or of the Council. Article 33 Committee procedure 1. The Commission shall be assisted by the Committee established by Article 7 of Council Directive 91/672/EEC (13) (hereinafter the Committee). The Committee is a committee within the meaning of Regulation (EU) No 182/2011. 2. Where reference is made to this paragraph, Article 4 of Regulation (EU) No 182/2011 shall apply. Where the opinion of the committee is to be obtained by written procedure, that procedure shall be terminated without result when, within the time limit for delivery of the opinion, the chair of the committee so decides. Article 34 Review The Commission shall submit, before 7 October 2021, a report to the European Parliament and to the Council reviewing the effectiveness of the measures introduced by this Directive, particularly as regards the harmonisation of technical requirements and the development of technical standards for inland navigation. The report shall also review the mechanisms for cooperation with international organisations competent for inland navigation. The report shall, if appropriate, be accompanied by a legislative proposal to further streamline cooperation and coordination in establishing standards to which reference can be made in legal acts of the Union. The Commission shall submit a similar report following any major developments in inland waterway transport. Article 35 Penalties Member States shall lay down the rules on penalties applicable to infringements of the national provisions adopted pursuant to this Directive and shall take the measures necessary to ensure that they are implemented. The penalties provided for shall be effective, proportionate and dissuasive. Article 36 Amendment to Directive 2009/100/EC Directive 2009/100/EC is amended as follows: (1) Article 1 is replaced by the following: Article 1 This Directive applies to vessels used for goods transport on inland waterways and having a total dead weight of 20 metric tonnes or more: (a) having a length of less than 20 metres; and (b) for which the product of length (L), breadth (B) and draught (T) is less than 100 cubic metres. This Directive is without prejudice to the Rhine Vessel Inspection Regulations and to the European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways (ADN).. (2) Article 3 is amended as follows: (a) Paragraph 4 is replaced by the following: 4. Member States may require vessels carrying dangerous goods as defined in the ADN to comply with the requirements laid down in that Agreement. As evidence of this, they may require that the authorisation provided for in that Agreement be produced.; (b) the second subparagraph of paragraph 5 is replaced by the following: Special conditions for the transport of dangerous goods shall be considered fulfilled in all Community waterways if the vessels meet the requirements of the ADN. Evidence of compliance with those requirements may be provided by the authorisation referred to in paragraph 4.. Article 37 Transposition 1. Without prejudice to Article 40, Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive, at the latest by 7 October 2018 and which shall apply from this date. They shall immediately inform the Commission thereof. When Member States adopt such measures, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. The methods of making such reference shall be laid down by Member States. 2. Member States shall communicate to the Commission the text of the measures of national law which they adopt in the field covered by this Directive. 3. Any Member State which, as a result of derogations authorised in accordance with Article 24(1) and (2), has no craft subject to this Directive operating on its waterways shall not be required to transpose Chapter 2, Article 18(3) and Articles 20 and 21. Article 38 Repeal Directive 2006/87/EC is repealed with effect from 7 October 2018. References to the repealed Directive shall be construed as references to this Directive and shall be read in accordance with the correlation table set out in Annex VII. Article 39 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 40 Addressees This Directive is addressed to the Member States except Denmark, Estonia, Ireland, Greece, Spain, Cyprus, Latvia, Malta, Portugal, Slovenia and Finland. Done at Strasbourg, 14 September 2016. For the European Parliament The President M. SCHULZ For the Council The President I. KORÃ OK (1) OJ C 177, 11.6.2014, p. 58. (2) OJ C 126, 26.4.2014, p. 48. (3) Position of the European Parliament of 15 April 2014 (not yet published in the Official Journal) and position of the Council at first reading of 16 June 2016 (not yet published in the Official Journal). Position of the European Parliament of 14 September 2016. (4) Directive 2006/87/EC of the European Parliament and of the Council of 12 December 2006 laying down technical requirements for inland waterway vessels and repealing Council Directive 82/714/EEC (OJ L 389, 30.12.2006, p. 1). (5) Regulation (EU) No 182/2011 of the European Parliament and of the Council of 16 February 2011 laying down the rules and general principles concerning mechanisms for control by Member States of the Commission's exercise of implementing powers (OJ L 55, 28.2.2011, p. 13). (6) Directive 2009/100/EC of the European Parliament and of the Council of 16 September 2009 on reciprocal recognition of navigability licences for inland waterway vessels (OJ L 259, 2.10.2009, p. 8). (7) OJ L 123, 12.5.2016, p. 1. (8) Directive 2009/45/EC of the European Parliament and of the Council of 6 May 2009 on safety rules and standards for passenger ships (OJ L 163, 25.6.2009, p. 1). (9) Regulation (EU) 2016/679 of the European Parliament and of the Council of 27 April 2016 on the protection of natural persons with regard to the processing of personal data and on the free movement of such data, and repealing Directive 95/46/EC (General Data Protection Regulation) (OJ L 119, 4.5.2016, p. 1). (10) Regulation (EC) No 45/2001 of the European Parliament and of the Council of 18 December 2000 on the protection of individuals with regard to the processing of personal data by the Community institutions and bodies and on the free movement of such data (OJ L 8, 12.1.2001, p. 1). (11) Directive 2005/44/EC of the European Parliament and of the Council of 7 September 2005 on harmonised river information services (RIS) on inland waterways in the Community (OJ L 255, 30.9.2005, p. 152). (12) Council Directive 82/714/EEC of 4 October 1982 laying down technical requirements for inland waterway vessels (OJ L 301, 28.10.1982, p. 1). (13) Council Directive 91/672/EEC of 16 December 1991 on the reciprocal recognition of national boatmasters' certificates for the carriage of goods and passengers by inland waterway (OJ L 373, 31.12.1991, p. 29). LIST OF ANNEXES Annex I: List of Union inland waterways divided geographically into Zones 1, 2, and 3 Annex II: Minimum technical requirements applicable to craft on inland waterways of Zones 1, 2, 3 and 4 Annex III: Subjects for possible additional technical requirements applicable to craft on inland waterways of Zones 1, 2 and non-linked 3 Annex IV: Subjects for possible reductions of the technical requirements applicable to craft on inland waterways of Zones 3 and 4 Annex V: Detailed procedural provisions Annex VI: Classification societies Annex VII: Correlation table ANNEX I LIST OF UNION INLAND WATERWAYS DIVIDED GEOGRAPHICALLY INTO ZONES 1, 2 AND 3 CHAPTER 1 Zone 1 Germany Ems From a line linking the former Greetsiel lighthouse and the western pier of the port entrance at Eemshaven seawards as far as latitude 53 ° 30 ² N and longitude 6 ° 45 ² E, i.e. slightly seawards of the lightering area for dry-cargo carriers in the Alte Ems (1) Poland The part of Pomorska Bay southward from the line linking NordPerd on Rugen Island and the lighthouse Niechorze. The part of GdaÃ ska Bay southward from the line linking the lighthouse Hel and the entrance buoy to the port of Baltijsk. Sweden Lake VÃ ¤nern, bounded in the south by the parallel of latitude through Bastugrunds beacon GÃ ¶ta Ã ¤lv and RivÃ ¶fjorden, bounded in the east by the Ã lvsborg bridge, in the west by the parallel of longitude through GÃ ¤veskÃ ¤r lighthouse, and in the south by the parallel of latitude through SmÃ ¶rbÃ ¥dan lighthouse United Kingdom SCOTLAND Blue Mull Sound Between Gutcher and Belmont Yell Sound Between Tofts Voe and Ulsta Sullom Voe Within a line from the north-east point of Gluss Island to the northern point of Calback Ness Dales Voe In winter: within a line from the north point of Kebister Ness to the Coast of Breiwick at longitude 1 ° 10,8 ² W Dales Voe In summer: as for Lerwick Lerwick In winter: within the area bounded to the northward by a line from Scottle Holm to Scarfi Taing on Bressay and to the southward by a line from Twageos Point Lighthouse to Whalpa Taing on Bressay Lerwick In summer: within the area bounded to the northward by a line from Brim Ness to the north-east corner of Inner Score and to the southward by a line from the south end of Ness of Sound to Kirkabisterness Kirkwall Between Kirkwall and Rousay not east of a line between Point of Graand (Egilsay) and Galt Ness (Shapinsay) or between Head of Work (Mainland) through Helliar Holm light to the shore of Shapinsay; not north-west of the south-east tip of Eynhallow Island, not to seaward and a line between the shore on Rousay at 59 ° 10,5 ² N 002 ° 57,1 ² W and the shore on Egilsay at 59 ° 10 ² N 002 ° 56,4 ² W Stromness To Scapa but not outside Scapa Flow Scapa Flow Within an area bounded by lines drawn from Point of Cletts on the island of Hoy to Thomson's Hill triangulation point on the island of Fara and thence to Gibraltar Pier on the island of Flotta; from St Vincent Pier on the island of Flotta to the westernmost point of Calf of Flotta; from the easternmost point of the Calf of Flotta to Needle Point on the island of South Ronaldsay and from the Ness on Mainland to Point of Oxan lighthouse on the island of Graemsay and thence to Bu Point on the island of Hoy; and seaward of Zone 2 waters Balnakiel Bay Between Eilean Dubh and A'Chleit Cromarty Firth Within a line from North Sutor to Nairn Breakwater and seaward of Zone 2 waters Inverness Within a line from North Sutor to Nairn Breakwater and seaward of Zone 2 waters River Tay  Dundee Within a line from Broughty Castle to Tayport and seaward of Zone 2 waters Firth of Forth and River Forth Within a line from Kirkcaldy to River Portobello and seaward of Zone 2 waters Solway Firth Within a line from Southerness Point to Silloth Loch Ryan Within a line from Finnart's Point to Milleur Point and seaward of Zone 2 waters The Clyde Outer limit: a line from Skipness to a position one mile south of Garroch Head thence to Farland Head Inner limit in winter: a line from Cloch Lighthouse to Dunoon Pier Inner limit in summer: a line from Bogany Point, Isle of Bute to Skelmorlie Castle and a line from Ardlamont Point to the southern extremity of Ettrick Bay inside the Kyles of Bute Note: The above inner summer limit is extended between 5 June and 5 September (both dates inclusive) by a line from a point two miles off the Ayrshire coast at Skelmorlie Castle to Tomont End, Cumbrae, and a line from Portachur Point, Cumbrae to Inner Brigurd Point, Ayrshire Oban Within an area bounded on the north by a line from Dunollie Point Light to Ard na Chruidh and to the south by a line from Rudha Seanach to Ard na Cuile Kyle of Lochalsh Through Loch Alsh to the head of Loch Duich Loch Gairloch In winter: none In summer: South of a line running east from Rubha na Moine to Eilan Horrisdale and thence to Rubha nan Eanntag NORTHERN IRELAND Belfast Lough In winter: none In summer: within a line from Carrickfergus to Bangor and seaward of Zone 2 waters Loch Neagh At a greater distance than 2 miles from the shore EAST COAST OF ENGLAND River Humber In winter: within a line from New Holland to Paull In summer: within a line from Cleethorpes Pier to Patrington Church and seaward of Zone 2 waters WALES AND WEST COAST OF ENGLAND River Severn In winter: within a line from Blacknore Point to Caldicot Pill, Portskewett In summer: within a line from Barry Dock Pier to Steepholm and thence to Brean Down and seaward of Zone 2 waters River Wye In winter: within a line from Blacknore Point to Caldicot Pill, Portskewett In summer: within a line from Barry Dock Pier to Steepholm and thence to Brean Down and seaward of Zone 2 waters Newport In winter: none In summer: within a line from Barry Dock Pier to Steepholm and thence to Brean Down and seaward of Zone 2 waters Cardiff In winter: none In summer: within a line from Barry Dock Pier to Steepholm and thence to Brean Down and seaward of Zone 2 waters Barry In winter: None In summer: within a line from Barry Dock Pier to Steepholm and thence to Brean Down and seaward of Zone 2 waters Swansea Within a line joining the seaward ends of the breakwaters Menai Straits Within the Menai Straits from a line joining Llanddwyn Island Light to Dinas Dinlleu and lines joining the south end of Puffin Island to Trwyn DuPoint and Llanfairfechan Railway Station, and seaward of Zone 2 waters River Dee In winter: within a line from Hilbre Point to Point of Air In summer: within a line from Formby Point to Point of Air and seaward of Zone 2 waters River Mersey In winter: None In summer: within a line from Formby Point to Point of Air and seaward of Zone 2 waters Preston and Southport Within a line from Southport to Blackpool inside the banks and seaward of Zone 2 waters Fleetwood In winter: None In summer: within a line from Rossal Point to Humphrey Head and seaward of Zone 2 waters River Lune In winter: None In summer: within a line from Rossal Point to Humphrey Head and seaward of Zone 2 waters Heysham In winter: None In summer: within a line from Rossal Point to Humphrey Head Morecambe In winter: None In the summer: from within a line from Rossal Point to Humphrey Head Workington Within a line from Southerness Point to Silloth and seaward of Zone 2 waters SOUTH OF ENGLAND River Colne, Colchester In winter: within a line from Colne Point to Whitstable In summer: within a line from Clacton Pier to Reculvers River Blackwater In winter: within a line from Colne Point to Whitstable In summer: within a line from Clacton Pier to Reculvers and seaward of Zone 2 waters River Crouch and River Roach In winter: within a line from Colne Point to Whitstable In summer: within a line from Clacton Pier to Reculvers and seaward of Zone 2 waters River Thames and its tributaries In winter: within a line from Colne Point to Whitstable In summer: within a line from Clacton Pier to Reculvers and seaward of Zone 2 waters River Medway and the Swale In winter: within a line from Colne Point to Whitstable In summer: within a line from Clacton Pier to Reculvers and seaward of Zone 2 waters Chichester Inside the Isle of Wight within an area bounded by lines drawn between the church spire, West Wittering, to Trinity Church, Bembridge, to the eastward, and the Needles and Hurst Point to the westward and seaward of Zone 2 waters Langstone Harbour Inside the Isle of Wight within an area bounded by lines drawn between the church spire, West Wittering, to Trinity Church, Bembridge, to the eastward, and the Needles and Hurst Point to the westward and seaward of Zone 2 waters Portsmouth Inside the Isle of Wight within an area bounded by lines drawn between the church spire, West Wittering, to Trinity Church, Bembridge, to the eastward, and the Needles and Hurst Point to the westward and seaward of Zone 2 waters Bembridge, Isle of Wight Inside the Isle of Wight within an area bounded by lines drawn between the church spire, West Wittering, to Trinity Church, Bembridge, to the eastward, and the Needles and Hurst Point to the westward and seaward of Zone 2 waters Cowes, Isle of Wight Inside the Isle of Wight within an area bounded by lines drawn between the church spire, West Wittering, to Trinity Church, Bembridge, to the eastward, and the Needles and Hurst Point to the westward and seaward of Zone 2 waters Southampton Inside the Isle of Wight within an area bounded by lines drawn between the church spire, West Wittering, to Trinity Church, Bembridge, to the eastward, and the Needles and Hurst Point to the westward and seaward of Zone 2 waters Beaulieu River Inside the Isle of Wight within an area bounded by lines drawn between the church spire, West Wittering, to Trinity Church, Bembridge, to the eastward, and the Needles and Hurst Point to the westward and seaward of Zone 2 waters Keyhaven Lake Inside the Isle of Wight within an area bounded by lines drawn between the church spire, West Wittering, to Trinity Church, Bembridge, to the eastward, and the Needles and Hurst Point to the westward and seaward of Zone 2 waters Weymouth Within Portland Harbour and between the River Wey and Portland Harbour Plymouth Within a line from Cawsand to Breakwater to Staddon and seaward of Zone 2 waters Falmouth In winter: within a line from St Anthony Head to Rosemullion In summer: within a line from St Anthony Head to Nare Point and seaward of Zone 2 waters River Camel Within a line from Stepper Point to Trebetherick Point and seaward of Zone 2 waters Bridgewater Within the bar and seaward of Zone 2 waters River Avon (Avon) In winter: within a line from Blacknore Point to Caldicot Pill, Portskewett In summer: within a line from Barry Pier to Steepholm and thence to Brean Down and seaward of Zone 2 waters Zone 2 Czech Republic Dam Lake Lipno Germany Ems From a line across the Ems near the entrance to the port of Papenburg between the former Diemen pumping station and the opening of the dyke at Halte as far as a line linking the former Greetsiel lighthouse and the western pier of the port entrance at Eemshaven Jade Inside a line linking the former Schillig cross light and Langwarden church tower Weser From the north-western edge of the railway bridge in Bremen as far as a line linking Langwarden and Cappel church towers, including the Westergate, Rekumer Loch, Rechter Nebenarm and Schweiburg side branches Elbe with BÃ ¼tztflether SÃ ¼derelbe (from km 0,69 till the mouth in the Elbe), Ruthenstrom (from km 3,75 till the mouth in the Elbe), Wischhafener SÃ ¼derelbe (from km 8,03 till the mouth in the Elbe) From the lower limit of the port of Hamburg as far as a line linking the DÃ ¶se beacon and the western edge of the Friedrichskoog dyke (Dieksand), including the Nebenelbe and the Este, LÃ ¼he, Schwinge, Oste, Pinnau, KrÃ ¼ckau and StÃ ¶r tributaries (in each case from the mouth to the barrage) Meldorfer Bucht Inside a line linking the western edge of the Friedrichskoog dyke (Dieksand) and the western pier head at BÃ ¼sum Eider From the mouth of the Gieselau Canal (km 22,64) to the line between the middle of the fortress (TrÃ ¤nke) and the churchtower of Vollerwiek Gieslau Canal From the mouth in the Eider till the the mouth in the Nord-Ostsee Canal Flensburger FÃ ¶rde Inside a line linking KegnÃ ¤s lighthouse and Birknack and North from the German-Danish border in the Flensburger FÃ ¶rde Schlei Inside a line between the SchleimÃ ¼nde pier heads EckernfÃ ¶rder Bucht Inside a line linking Boknis-Eck and the north-eastern point of the mainland near DÃ ¤nisch Nienhof Kieler FÃ ¶rde Inside a line linking the BÃ ¼lk lighthouse and the Laboe naval memorial Nord-Ostsee-Kanal including Audorfer See and Schirnauer See From a line linking the pier heads at BrunsbÃ ¼ttel as far as a line linking the entry lights at Kiel-Holtenau, including Obereidersee and Enge, Audorfer See, Borgstedter See and Enge, Schirnauer See, Flemhuder See and the Achterwehrer Canal Trave From the north-western edge of the railway lift bridge in LÃ ¼beck with the PÃ ¶tenitzer Wiek, and the Dassower See as far as a line linking the southern inner and northern outer pier heads at TravemÃ ¼nde Leda From the entrance of the outer harbour of Leer sea lock to the mouth in the Eems Hunte From the port of Oldenburg and from 140 m downstream of the AmalienbrÃ ¼cke in Oldenburg to the mouth in the Weser Lesum From the confluence of the Hamme and WÃ ¼mme (km 0,00) to the mouth in the Weser Este From the tail water of Buxtehude lock (km 0,25) to the mouth in the Elbe LÃ ¼he From the tail water of the Au-MÃ ¼hle in Horneburg (km 0,00) to the mouth in the Elbe Schwinge From the north edge of the Salztor lock in Stade to the mouth in the Elbe Oste From 210 m above the middle line of the traffic bridge over the Oste barrage (km 69,360) to the mouth in the Elbe Pinnau From the south-western edge of the railway bridge in Pinneberg to the mouth in the Elbe KrÃ ¼ckau From the south-western edge of the bridge leading to/from the Wedenkamp in Elmshorn to the mouth in the Elbe StÃ ¶r From Rensing tide gauge to the mouth in the Elbe Freiburger Hafenpriel From the eastern edge of the sluice in Freiburg an der Elbe as far as the mouth in the Elbe Wismarbucht, Kirchsee, Breitling, Salzhaff and Wismar port area Seawards as far as a line between Hoher Wieschendorf Huk and Timmendorf light and a line linking Gollwitz light on the island of Poel and the southern point of the Wustrow peninsula Warnow, including the Breitling and side branches Downstream of the MÃ ¼hlendamm from the northern edge of the GeinitzbrÃ ¼cke in Rostock towards the sea as far as a line linking the northern points of the western and eastern piers in WarnemÃ ¼nde Waters enclosed by the mainland and the DarÃ  and Zingst pensinsulas and the islands of Hiddensee and RÃ ¼gen (including Stralsund port area) Extending seawards between the Zingst peninsula and the island of Bock: as far as latitude 54 ° 26 ² 42 ² N, the islands of Bock and Hiddensee: as far as a line linking the northern point of the island of Bock and the southern point of the island of Hiddensee, the island of Hiddensee and the island of RÃ ¼gen (Bug): as far as a line linking the south-eastern point of Neubessin and Buger Haken Kleine Jasmunder Bodden Greifswalder Bodden Bodden seawards as far as a line from the eastern point of Thiessower Haken (SÃ ¼dperd) to the eastern point of the island of Ruden and continuing to the northern point of the island of Usedom (54 ° 10 ² 37 ² N, 13 ° 47 ² 51 ² E) Ryck East from the Steinbecker bridge in Greifswald to the linking line over the heads of the jetties Waters enclosed by the mainland and the island of Usedom (the Peenestrom, including Wolgast port area and Achterwasser, and the Oder Haff) Eastwards as far as the border with the Republic of Poland in the Stettiner Haff Uecker From the south-west edge of the traffic bridge in the UekermÃ ¼nde to the linking line over the heads of the jetties Note: In the case of vessels whose home port is in another State, account is to be taken of Article 32 of the Ems-Dollart Treaty of 8 April 1960 (BGBl. 1963 II, p. 602). France The Gironde from kilometre point (KP 48,50) to the downstream part of the point of the Ile de Patiras, to the transversal limit of the sea defined by the line joining the Pointe de Grave to the Pointe de Suzac; the Loire from Cordemais (KP 25) to the transversal limit of the sea defined by the line joining the Pointe de Mindin to the Pointe de PenhoÃ «t; the Seine from the start of the Tancarville Canal to the transversal limit of the sea defined by the line from Cape Hode, on the right bank, to the point, on the left bank, where the planned dyke meets the coast below Berville; the Vilaine from the Arzal Dam to the transversal limit of the sea defined by the line joining the Pointe du Scal to the Pointe du Moustoir; Lake Geneva. Hungary Lake Balaton Netherlands Dollard Eems Waddenzee: including the links with the North Sea IJsselmeer: including the Markermeer and IJmeer but excluding the Gouwzee Nieuwe Waterweg and the Scheur Calland Kanaal west from the Benelux harbour Hollands Diep Breeddiep, Beerkanaal and its connected harbours Haringvliet and Vuile Gat: including the waterways between Goeree-Overflakkee on the one hand and Voorne-Putten and Hoeksche Waard on the other Hellegat Volkerak Krammer Grevelingenmeer and Brouwerschavensche Gat: including all the waterways between Schouwen-Duiveland and Goeree-Overflakkee Keten, Mastgat, Zijpe, Krabbenkreek, Eastern Scheldt and Roompot: including the waterways between Walcheren, Noord-Beveland and Zuid-Beveland on the one hand and Schouwen-Duiveland and Tholen on the other hand, excluding the Scheldt-Rhine Canal Scheldt and Western Scheldt and its mouth on the sea: including the waterways between Zeeland Flanders, on the one hand, and Walcheren and Zuid-Beveland, on the other, excluding the Scheldt-Rhine Canal Poland Lagoon of Szczecin Lagoon of KamieÃ  Lagoon of WisÃ a Bay of Puck WÃ ocÃ awski Reservoir Lake Ã niardwy Lake Niegocin Lake Mamry Sweden GÃ ¶ta Ã ¤lv, bounded in the east by the GÃ ¶ta Ã ¤lv bridge and in the west by the Ã lvsborg bridge United Kingdom SCOTLAND Scapa Flow Within an area bounded by lines drawn from Wharth on the island of Flotta to the Martello Tower on South Walls, and from Point Cletts on the island of Hoy to Thomson's Hill triangulation point on the island of Fara and thence to Gibraltar Pier on the island of Flotta Kyle of Durness South of Eilean Dubh Cromarty Firth Within a line between North Sutor and South Sutor Inverness Within a line from Fort George to Chanonry Point Findhorn Bay Within the spit Aberdeen Within a line from South Jetty to Abercromby Jetty Montrose Basin To the west of a line running north-south across the harbour entrance at Scurdie Ness Lighthouse River Tay  Dundee Within a line from the tidal basin (fish dock), Dundee to Craig Head, East Newport Firth of Forth and River Forth Within the Firth of Forth but not east of the Forth railway bridge Dumfries Within a line from Airds Point to Scar Point Loch Ryan Within a line from Cairn Point to Kircolm Point Ayr Harbour Inside the Bar The Clyde Above Zone 1 waters Kyles of Bute Between Colintraive and Rhubodach Campbeltown Harbour Within a line from Macringan's Point to Ottercharach Point Loch Etive Within Loch Etive above the Falls of Lora Loch Leven Above the bridge at Ballachulish Loch Linnhe North of Corran Point light Loch Eil The whole loch Caledonian Canal Lochs Lochy, Oich and Ness Kyle of Lochalsh Within Kyle Akin not westward of Eilean Ban Light or eastward of Eileanan Dubha Loch Carron Between Stromemore and Strome Ferry Loch Broom, Ullapool Within a line from Ullapool Point Light to Aultnaharrie Kylesku Across Loch Cairnbawn in the area between the easternmost point of Garbh Eilean and the westernmost point of Eilean na Rainich Stornoway Harbour Within a line from Arnish Point to Sandwick Bay Lighthouse, north-west side The Sound of Scalpay Not east of Berry Cove (Scalpay) and not west of Croc a Loin (Harris) North Harbour, Scalpay and Tarbert Harbour Within one mile from the shore of the Island of Harris Loch Awe The whole loch Loch Katrine The whole loch Loch Lomond The whole loch Loch Tay The whole loch Loch Loyal The whole loch Loch Hope The whole loch Loch Shin The whole loch Loch Assynt The whole loch Loch Glascarnoch The whole loch Loch Fannich The whole loch Loch Maree The whole loch Loch Gairloch The whole loch Loch Monar The whole loch Loch Mullardach The whole loch Loch Cluanie The whole loch Loch Loyne The whole loch Loch Garry The whole loch Loch Quoich The whole loch Loch Arkaig The whole loch Loch Morar The whole loch Loch Shiel The whole loch Loch Earn The whole loch Loch Rannoch The whole loch Loch Tummel The whole loch Loch Ericht The whole loch Loch Fionn The whole loch Loch Glass The whole loch Loch Rimsdale/nan Clar The whole loch NORTHERN IRELAND Strangford Lough Within a line from Cloghy Point to Dogtail Point Belfast Lough Within a line from Holywood to Macedon Point Larne Within a line from Larne Pier to the ferry pier on Island Magee River Bann From the seaward ends of the breakwaters to Toome Bridge Lough Erne Upper and Lower Lough Erne Lough Neagh Within two miles of the shore EAST COAST OF ENGLAND Berwick Within the breakwaters Warkworth Within the breakwaters Blyth Within the Outer Pier Heads River Tyne Dunston Staithes to Tyne Pier Heads River Wear Fatfield to Sunderland Pier Heads Seaham Within the breakwaters Hartlepool Within a line from Middleton Jetty to Old Pier Head Within a line joining North Pier Head to South Pier Head River Tees Within a line extending due west from Government Jetty to Tees Barrage Whitby Within Whitby Pier Heads River Humber Within a line from North Ferriby to South Ferriby Grimsby Dock Within a line from the West Pier of the Tidal Basin to the East Pier of the Fish Docks, North Quay Boston Inside the New Cut Dutch River The whole canal River Hull Beverley Beck to River Humber Kielder Water The whole lake River Ouse Below Naburn Lock River Trent Below Cromwell Lock River Wharfe From the junction with River Ouse to Tadcaster Bridge Scarborough Within Scarborough Pier Heads WALES AND WEST COAST OF ENGLAND River Severn North of a line running due west from Sharpness Point (51 ° 43,4 ² N) to Llanthony and Maisemore Weirs and seaward of Zone 3 waters River Wye At Chepstow, north of latitude (51 ° 38,0 ² N) to Monmouth Newport North of the overhead power cables crossing at Fifoots Points Cardiff Within a line from South Jetty to Penarth Head and the enclosed waters to the west of Cardiff Bay Barrage Barry Within a line joining the seaward ends of the breakwaters Port Talbot Within a line joining the seaward ends of the breakwaters on the River Afran outside enclosed docks Neath Within a line running due North from the seaward end of Baglan Bay Tanker Jetty (51 ° 37,2 ² N, 3 ° 50,5 ² W) Llanelli and Burry Port Within an area bounded by a line drawn from Burry Port Western Pier to Whiteford Point Milford Haven Within a line from South Hook Point to Thorn Point Fishguard Within a line joining the seaward ends of the north and east breakwaters Cardigan Within the Narrows at Pen-Yr-Ergyd Aberystwyth Within the seaward ends of the breakwaters Aberdyfi Within a line from Aberdyfi Railway Station to Twyni Bach Beacon Barmouth Within a line from Barmouth Railway Station to Penrhyn Point Portmadoc Within a line from Harlech Point to Graig Ddu Holyhead Within an area bounded by the main breakwater and a line drawn from the head of the breakwater to Brynglas Point, Towyn Bay Menai Straits Within the Menai Straits between a line joining Aber Menai Point to Belan Point and a line joining Beaumaris Pier to Pen-y-Coed Point Conway Within a line from Mussel Hill to Tremlyd Point Llandudno Within the breakwater Rhyl Within the breakwater River Dee Above Connah's Quay to Barrelwell Hill water extraction point River Mersey Within a line between the Rock Lighthouse and the North West Seaforth Dockbut excluding other docks Preston and Southport Within a line from Lytham to Southport and within Preston Docks Fleetwood Within a line from Low Light to Knott River Lune Within a line from Sunderland Point to Chapel Hill up to and including Glasson Dock Barrow Within a line joining Haws Point, Isle of Walney to Roa Island Slipway Whitehaven Within the breakwater Workington Within the breakwater Maryport Within the breakwater Carlisle Within a line joining Point Carlisle to Torduff Coniston Water The whole lake Derwentwater The whole lake Ullswater The whole lake Windermere The whole lake SOUTH OF ENGLAND Blakeney and Morston Harbour and approaches To the east of a line running south from Blakeney Point to the entrance of the Stiffkey River River Orwell and River Stour River Orwell within a line from Blackmanshead breakwater to Landguard Point and seaward of Zone 3 waters River Blackwater All waterways within a line from the south-western extremity of Mersea Island to Sales Point River Crouch and River Roach River Crouch within a line from Holliwell Point to Foulness Point, including the River Roach River Thames and its tributaries River Thames above a line drawn north/south through the eastern extremity of Denton Wharf Pier, Gravesend to Teddington Lock River Medway and the Swale River Medway from a line drawn from Garrison Point to the Grain Tower, to Allington Lock; and the Swale from Whitstable to the Medway River Stour (Kent) River Stour above the mouth to the landing at Flagstaff Reach Dover Harbour Within lines drawn across the east and west entrances to the Harbour River Rother River Rother above the Tidal Signal Station at Camber to Scots Float Sluice and to the entrance lock on the River Brede River Adur and Southwick Canal Within a line drawn across Shoreham Harbour entrance to Southwick Canal Lock and to the west end of Tarmac Wharf River Arun River Arun above Littlehampton Pier to Littlehampton Marina River Ouse (Sussex) Newhaven River Ouse from a line drawn across Newhaven Harbour entrance piers to the north end of North Quay Brighton Brighton Marina outer harbour within a line from the southern end of West Quay to the north end of South Quay Chichester Within a line drawn between Eastoke point and the church spire, West Wittering and seaward of Zone 3 waters Langstone Harbour Within a line drawn between Eastney Point and Gunner Point Portsmouth Within a line drawn across the harbour entrance from Port Blockhouse to the Round Tower Bembridge, Isle of Wight Within Brading Harbour Cowes, Isle of Wight The River Medina within a line from the Breakwater Light on the east bank to the House Light on the west bank Southampton Within a line from Calshot Castle to Hook Beacon Beaulieu River Within Beaulieu River not eastward of a north/south line through Inchmery House Keyhaven Lake Within a line drawn due north from Hurst Point Low Light to Keyhaven Marshes Christchurch The Run Poole Within the line of the Chain Ferry between Sandbanks and South Haven Point Exeter Within an east-west line from Warren Point to the Inshore Lifeboat Station opposite Checkstone Ledge Teignmouth Within the harbour River Dart Within a line from Kettle Point to Battery Point River Salcombe Within a line from Splat Point to Limebury Point Plymouth Within a line from Mount Batten Pier to Raveness Point through Drake's Island; the River Yealm within a line from Warren Point to Misery Point Fowey Inside the Harbour Falmouth Within a line from St. Anthony Head to Pendennis Point River Camel Within a line from Gun Point to Brea Hill Rivers Taw and Torridge Within a line bearing 200 ° from the lighthouse on Crow Point to the shore at Skern Point Bridgewater South of a line running due East from Stert Point (51 ° 13,0 ² N) River Avon (Avon) Within a line from Avonmouth Pier to Wharf Point, to Netham Dam CHAPTER 2 Zone 3 Belgium Maritime Scheldt (downstream of Antwerp open anchorage) Bulgaria Danube: from rkm 845,650 to rkm 374,100 Czech Republic Dam lakes: BrnÃ nskÃ ¡ (KnÃ ­niÃ ky), Jesenice, Nechranice, OrlÃ ­k, RozkoÃ ¡, Slapy, TÃ rlicko, Ã ½ermanice and NovÃ © MlÃ ½ny III Sandy gravel mining lakes: OstroÃ ¾nÃ ¡ NovÃ ¡ Ves and TovaÃ ov Germany Danube From Kelheim (km 2 414,72 ) to the German-Austrian border at Jochenstein Rhine with Lampertheimer Altrhein (from km 4,75 to the Rijn), Altrhein Stockstadt-Erfelden (from km 9,80 to the Rijn) From the German-Swiss border to the German-Netherlands border Elbe (Norderelbe) including SÃ ¼derelbe en KÃ ¶hlbrand From the mouth of the Elbe-Seiten canal to the lower limit of the port of Hamburg MÃ ¼ritz France The Adour from the Bec du Gave to the sea; the Aulne from the lock at ChÃ ¢teaulin to the transversal limit of the sea defined by the Passage de RosnoÃ «n; the Blavet from Pontivy to the Pont du Bonhomme; the Calais Canal; the Charente from the bridge at Tonnay-Charente to the transverse limit of the sea defined by the line passing through the centre of the downstream light on the left bank and through the centre of the Fort de la Pointe; the Dordogne from the confluence with the Lidoire to the Bec d'AmbÃ ¨s; the Garonne from the bridge at Castet en Dorthe to the Bec d'AmbÃ ¨s; the Gironde from the Bec d'AmbÃ ¨s to the transversal line at KP 48,50 and passing through the downstream point of the Ile de Patiras; the HÃ ©rault from the port of Bessan to the sea, as far as the upper limit of the tidal foreshore; the Isle from the confluence with the Dronne to the confluence with the Dordogne; the Loire from the confluence with the Maine to Cordemais (KP 25); the Marne from the bridge at Bonneuil (KP 169 bis 900) and the lock at St Maur to the confluence with the Seine; the Rhine the Nive from the HaÃ ¯tze dam at Ustaritz to the confluence with the Adour; the Oise from Janville lock to the confluence with the Seine; the Orb from SÃ ©rignan to the sea, as far as the upper limit of the tidal foreshore; the RhÃ ´ne from the frontier with Switzerland to the sea, with the exception of the Petit RhÃ ´ne; the SaÃ ´ne from the Pont de Bourgogne bridge at Chalon-sur-SaÃ ´ne to the confluence with the RhÃ ´ne; the Seine from the lock at Nogent-sur-Seine to the start of the Tancarville Canal; the SÃ ¨vre Niortaise from the lock at Marans at the transverse limit of the sea opposite the guardhouse to the mouth; the Somme from the downstream side of the Pont de la Portelette bridge at Abbeville to the viaduct of the Noyelles to Saint-ValÃ ©ry-sur-Somme railway; the Vilaine from Redon (KP 89,345) to the Arzal Dam; Lake Amance; Lake Annecy; Lake Biscarosse; Lake Bourget; Lake Carcans; Lake Cazaux; Lake Der-Chantecoq; Lake GuerlÃ ©dan; Lake Hourtin; Lake Lacanau; Lake Orient; Lake Pareloup; Lake Parentis; Lake Sanguinet; Lake Serre-PonÃ §on; Lake Temple. Croatia Danube: from rkm 1 295 + 500 to rkm 1 433 + 100 River Drava: from rkm 0 to rkm 198 + 600 River Sava: from rkm 210 + 800 to rkm 594 + 000 River Kupa: from rkm 0 to rkm 5 + 900 River Una: from rkm 0 to rkm 15 Hungary Danube: from rkm 1 812 to rkm 1433 Danube Moson: from rkm 14 to rkm 0 Danube Szentendre: from rkm 32 to rkm 0 Danube RÃ ¡ckeve: from rkm 58 to rkm 0 River Tisza: from rkm 685 to rkm 160 River DrÃ ¡va: from rkm 198 to rkm 70 River Bodrog: from rkm 51 to rkm 0 River KettÃ s-KÃ ¶rÃ ¶s: from rkm 23 to rkm 0 River HÃ ¡rmas-KÃ ¶rÃ ¶s: from rkm 91 to rkm 0 Channel SiÃ ³: from rkm 23 to rkm 0 Lake Velence Lake FertÃ  Netherlands Rhine Sneekermeer, Koevordermeer, Heegermeer, Fluessen, Slotermeer, Tjeukemeer, Beulakkerwijde, Belterwijde, Ramsdiep, Ketelmeer, Zwartemeer, Veluwemeer, Eemmeer, Alkmaardermeer, Gouwzee, Buiten IJ, Afgesloten IJ, Noordzeekanaal, port of IJmuiden, Rotterdam port area, Nieuwe Maas, Noord, Oude Maas, Beneden Merwede, Nieuwe Merwede, Dordsche Kil, Boven Merwede, Waal, Bijlandsch Canal, Boven Rijn, Pannersdensch Canal, Geldersche IJssel, Neder Rijn, Lek, Amsterdam-Rhine-Canal, Veerse Meer, Schelde-Rhine-Canal as far as the mouth in the Volkerak, Amer, Bergsche Maas, the Meuse below Venlo, Gooimeer, Europort, Calandkanaal (east from the Benelux harbour), Hartelkanaal Austria Danube: from the border with Germany to the border with Slovakia Inn: from the mouth to the Passau-Ingling Power Station Traun: from the mouth to km 1,80 Enns: from the mouth to km 2,70 March: to km 6,00 Poland  River Biebrza from the estuary of the Augustowski Channel to the estuary of the river Narwia  River Brda from the link with the Bydgoski Channel in Bydgoszcz to the estuary of the river WisÃ a  River Bug from the estuary of the river Muchawiec to the estuary of the river Narwia  Lake DÃ bie to the frontier with internal sea waters  The Augustowski Channel from the link with the river Biebrza to the State border, together with the lakes located along the route of this Channel  The Bartnicki Channel from Lake Ruda Woda to Lake BartÃÃ ¼ek, together with Lake BartÃÃ ¼ek  The Bydgoski Channel  The ElblÃ ski Channel from Lake Druzno to Lake Jeziorak and Lake SzelÃ g Wielki, together with these lakes and the lakes on the route of the Channel, and a byway in the direction of Zalewo from Lake Jeziorak to Lake Ewingi, inclusive  The Gliwicki Channel together with the KÃdzierzyÃ ski Channel  The JagielloÃ ski Channel from the link with the river ElblÃ g to the river Nogat  The Ã Ã czaÃ ski Channel  The Ã lesiÃ ski Channel with the lakes located along the route of this Channel and Lake GopÃ o  The Ã »eraÃ ski Channel  River Martwa WisÃ a from the river WisÃ a in Przegalina to the frontier with internal sea waters  River Narew from the estuary of the river Biebrza to the estuary of the river WisÃ a, together with Lake ZegrzyÃ ski  River Nogat from the river WisÃ a to the estuary of the Lagoon of WisÃ a  River NoteÃ  (upper) from Lake GopÃ o to the link with the GÃ ³rnonotecki Channel and the GÃ ³rnonotecki Channel and River NoteÃ  (lower) from the link of the Bydgoski Channel to the estuary to River Warta  River Nysa Ã uÃ ¼ycka from Gubin to the estuary to River Odra  River Odra from the town of RacibÃ ³rz to the link with River Eastern Odra which turns into River Regalica from the Klucz-Ustowo Piercing, together with that river and its side-branches to Lake DÃ bie as well as a byway of River Odra from the Opatowice lock to the lock in WrocÃ aw city  River Western Odra from a weir in Widuchowa (704,1 km of River Odra) to a border with internal sea waters, together with side-branches as well as the Klucz-Ustowo Piercing linking River Eastern Odra with River Western Odra  River Parnica and the Parnicki Piercing from River Western Odra to a border with internal sea waters  River Pisa from Lake RoÃ  to the estuary of River Narew  River Szkarpawa from River WisÃ a to the estuary of the Lagoon of WisÃ a  River Warta from the Ã lesiÃ skie Lake to the estuary of River Odra  System of Wielkie Jeziora Mazurskie encompassing the lakes linked by the rivers and channels constituting a main route from Lake RoÃ  (inclusive) in Pisz to the WÃgorzewski Channel (inclusive) in WÃgorzewo, together with Lakes Seksty, MikoÃ ajskie, TaÃ ty, TaÃ towisko, Kotek, Szymon, Szymoneckie, Jagodne, Boczne, Tajty, Kisajno, Dargin, Ã abap, Kirsajty and Ã wiÃcajty, together with the GiÃ ¼ycki Channel and the NiegociÃ ski Channel and the PiÃkna GÃ ³ra Channel, and a byway of Lake RyÃ skie (inclusive) in Ryn to Lake Nidzkie (up to 3 km, constituting a border with the Lake Nidzkie nature reserve), together with lakes BeÃ dany, Guzianka MaÃ a and Guzianka Wielka  River WisÃ a from the estuary of River Przemsza to the link with the Ã Ã czaÃ ski Channel as well as from the estuary of that Channel in Skawina to the estuary of River WisÃ a to the Bay of GdaÃ sk, excluding the WÃ ocÃ awski Reservoir Romania Danube: from the Serbian-Romanian border (km 1 075) to the Black Sea on the Sulina Channel-branch Danube-Black Sea Canal (64,410 km length): from the junction with the Danube river, at km 299,300 of the Danube at CernavodÃ  (respectively km 64,410 of the Canal), to the Port of Constanta South-Agigea (km 0 of the Canal) Poarta AlbÃ -Midia NÃ vodari Canal (34,600 km length): from the junction with the Danube-Black Sea Canal at km 29,410 at Poarta AlbÃ  (respectively km 27,500 of the Canal) to the Port of Midia (km 0 of the Canal) Slovakia Danube: from rkm 1880,26 to rkm 1708,20 Danube Canal: from rkm 1851,75 to rkm 1811,00 River VÃ ¡h: from rkm 0,00 to rkm 70,00 River Morava: from rkm 0,00 to rkm 6,00 River Bodrog: from rkm 49,68 to rkm 64,85 Dam lakes: OravskÃ ¡ Priehrada, LiptovskÃ ¡ Mara, ZemplÃ ­nska Ã Ã ­rava Sweden TrollhÃ ¤tte canal and GÃ ¶ta Ã ¤lv, from the parallel of latitude through Bastugrunds beacon to the GÃ ¶ta Ã ¤lv bridge Lake MÃ ¤laren The ports of Stockholm, bounded in the north-west by the LidingÃ ¶ bridge, in the north-east by a line through the Elfviksgrund lighthouse in bearing 135-315 degrees, and in the south by the Skuru bridge SÃ ¶dertÃ ¤lje canal and the ports of SÃ ¶dertÃ ¤lje, bounded in the north by SÃ ¶dertÃ ¤lje lock and in the south by the parallel of latitude N 59 ° 09 ² 00 ³ United Kingdom SCOTLAND Leith (Edinburgh) Within the breakwaters Glasgow Strathclyde Loch Crinan Canal Crinan to Ardrishaig Caledonian Canal The canal sections NORTHERN IRELAND River Lagan Lagan Weir to Stranmillis EAST OF ENGLAND River Wear (non-tidal) Old Railway Bridge, Durham to Prebends Bridge, Durham River Tees Upriver from Tees Barrage Grimsby Dock Inside the locks Immingham Dock Inside the locks Hull Docks Inside the locks Boston Dock Inside the lock gates Aire and Calder Navigation Goole Docks to Leeds; junction with Leeds and Liverpool Canal; Bank Dole Junction to Selby (River Ouse Lock); Castleford Junction to Wakefield (Falling Lock) River Ancholme Ferriby Sluice to Brigg Calder and Hebble Canal Wakefield (Falling Lock) to Broadcut Top Lock River Foss From (Blue Bridge) junction with River Ouse to Monk Bridge Fossdyke Canal Junction with River Trent to Brayford Pool Goole Dock Inside the lock gates Hornsea Mere The whole canal River Hull From Struncheon Hill Lock to Beverley Beck Market Weighton Canal River Humber Lock to Sod Houses Lock New Junction Canal The whole canal River Ouse From Naburn Lock to Nun Monkton Sheffield and South Yorkshire Canal Keadby Lock to Tinsley Lock River Trent Cromwell Lock to Shardlow River Witham Boston Sluice to Brayford Poole (Lincoln) WALES AND WEST OF ENGLAND River Severn Above Llanthony and Maisemore Weirs River Wye Above Monmouth Cardiff Roath Park Lake Port Talbot Within the enclosed docks Swansea Within the enclosed docks River Dee Above Barrelwell Hill water extraction point River Mersey The docks (excluding Seaforth Dock) River Lune Above Glasson Dock River Avon (Midland) Tewkesbury Lock to Evesham Gloucester Gloucester City Docks Gloucester/Sharpness Canal Hollingworth Lake The whole lake Manchester Ship Canal The whole canal and Salford Docks including River Irwell Pickmere Lake The whole lake River Tawe Between Sea Barrage/Marina and the Morfa Athletics Stadium Rudyard Lake The whole lake River Weaver Below Northwich SOUTH OF ENGLAND River Nene Wisbech Cut and River Nene to Dog-in-a-Doublet Lock River Great Ouse Kings Lynn Cut and River Great Ouse below West Lynn Road Bridge Yarmouth River Yare Estuary from a line drawn across the ends of the north and south entrance piers, including Breydon Water Lowestoft Lowestoft Harbour below Mutford Lock to a line drawn across the outer harbour entrance piers Rivers Alde and Ore Above the entrance to the River Ore to Westrow Point River Deben Above the entrance of the River Deben to Felixstowe Ferry River Orwell and River Stour From a line drawn from Fagbury Point to Shotley Point on the River Orwell to Ipswich Dock; and from a line drawn north/south through Erwarton Ness on the River Stour to Manningtree Chelmer & Blackwater Canal Eastward of Beeleigh Lock River Thames and its tributaries River Thames above Teddington Lock to Oxford River Adur and Southwick Canal River Adur above the west end of Tarmac Wharf, and within Southwick Canal River Arun River Arun above Littlehampton Marina River Ouse (Sussex), Newhaven River Ouse above the north end of North Quay Bewl Water The whole lake Grafham Water The whole lake Rutland Water The whole lake Thorpe Park Lake The whole lake Chichester East of a line joining Cobnor Point and Chalkdock Point Christchurch Within Christchurch Harbour excluding the Run Exeter Canal The whole canal River Avon (Avon) Bristol City Docks Netham Dam to Pulteney Weir (1) In the case of vessels whose home port is elsewhere, account is to be taken of Article 32 of the Ems-Dollart Treaty of 8 April 1960 (BGBl. 1963 II, p. 602). ANNEX II MINIMUM TECHNICAL REQUIREMENTS APPLICABLE TO CRAFT ON INLAND WATERWAYS OF ZONES 1, 2, 3 AND 4 The technical requirements applicable to craft are those set out in ES-TRIN standard 2015/1. ANNEX III SUBJECTS FOR POSSIBLE ADDITIONAL TECHNICAL REQUIREMENTS APPLICABLE TO CRAFT ON INLAND WATERWAYS OF ZONES 1, 2 AND NON-LINKED 3 Any additional technical requirements adopted by a Member State under Article 23(1) and (2) of this Directive for craft operating on that Member State's territory are limited to the following subjects: 1. Definitions  Necessary for understanding the additional requirements 2. Stability  Structure reinforcement  Certificate/attestation by a recognised classification society 3. Safety clearance and freeboard  Freeboard  Safety clearance 4. Watertightness of hull openings and superstructures  Superstructures  Doors  Windows and skylights  Hold hatches  Other openings (ventilation pipes, exhaust pipes, etc.) 5. Equipment  Anchors and anchor chains  Navigation lights  Sound signals  Compass  Radar  Transmitting and receiving installations  Life-saving equipment  Availability of nautical charts 6. Additional provisions for passenger vessels  Stability (wind strength, criteria)  Life-saving equipment  Freeboard  Safety clearance  Wheelhouse visibility 7. Convoys and container transport  Pusher connection craft-lighter  Stability of craft or lighters carrying containers ANNEX IV SUBJECTS FOR POSSIBLE REDUCTIONS OF THE TECHNICAL REQUIREMENTS APPLICABLE TO CRAFT ON INLAND WATERWAYS OF ZONES 3 AND 4 Any reduced technical requirements allowed by a Member State under Article 23 (4) of this Directive for vessels operating exclusively on Zone 3 or Zone 4 waterways on the territory of that Member State are restricted to the following subjects: Zone 3  Anchor equipment, including length of anchor chains  (Forward) speed  Collective life-saving appliances  Two-compartment status  Wheelhouse visibility Zone 4  Anchor equipment, including length of anchor chains  (Forward) speed  Life-saving appliances  Two-compartment status  Wheelhouse visibility  Second independent propulsion system ANNEX V DETAILED PROCEDURAL PROVISIONS Article 2.01 Inspection bodies 1. Inspection bodies shall be set up by the Member States. 2. Inspection bodies shall consist of a chairman and experts. At least the following shall form part of each body as experts: (a) an official from the administration that is responsible for inland navigation; (b) an expert on the design of inland waterway vessels and their engines; (c) a nautical expert in possession of an inland waterways boatmaster's licence which authorises the holder to sail the vessel to be inspected. 3. The Chairman and the experts within each body shall be designated by the authorities in the Member State in which the body is set up. On taking up their duties, the Chairman and the experts shall submit a written declaration that they will perform them completely independently. No declaration shall be required from officials. 4. Inspection bodies may be assisted by specialist experts in accordance with the national provisions applying. Article 2.02 (Left empty) Article 2.03 Presentation of the craft for inspection 1. The owner, or his representative, shall present the craft in an unladen, cleaned and equipped state. He shall provide any assistance needed for the inspection, such as providing an appropriate dinghy and staff, and uncovering any parts of the hull or fittings that are not directly accessible or visible. 2. The inspection body shall demand a dry inspection on the first occasion. That dry inspection may be dispensed with if a classification certificate or a certificate from a recognised classification society to the effect that the construction meets its requirements can be produced or if a certificate is produced which shows that a competent authority has already carried out a dry inspection for other purposes. Where there is a periodical inspection or an inspection, as provided for in Article 14 of this Directive, the inspection body may require an inspection out of the water. The inspection body shall conduct trial runs during an initial inspection of motor vessels or convoys or where major changes are made to the propulsion or steering equipment. 3. The inspection body may require further operational tests and other supporting documents. That provision shall also apply during the building of the craft. Article 2.04 (Left empty) Article 2.05 (Left empty) Article 2.06 (Left empty) Article 2.07 Particulars in and amendments to the Union inland navigation certificate 1. The owner of a craft, or his representative, shall bring to the notice of the competent authority any change in the name or ownership of a craft, any re-measurement, and any change in the registration or home port, and shall send the Union inland navigation certificate to that authority for amendment. 2. Any competent authority may add any information or change to the Union inland navigation certificate. 3. Where a competent authority adds any alteration or information to a Union inland navigation certificate, it shall inform the competent authority which issued the Union inland navigation certificate thereof. Article 2.08 (Left empty) Article 2.09 Periodical inspection 1. Craft shall be subjected to a periodical inspection before expiry of their Union inland navigation certificate. 2. The competent authority shall again lay down the period of validity of the Union inland navigation certificate in accordance with the results of that inspection. 3. The period of validity shall be entered on the Union inland navigation certificate and be brought to the attention of the authority having issued that Union inland navigation certificate. 4. If, rather than have its period of validity extended, a Union inland navigation certificate is replaced by a new version, the earlier Union inland navigation certificate shall be returned to the competent authority which issued it. Article 2.10 Voluntary inspection The owner of a craft, or his representative, may voluntarily request an inspection at any time. That request for an inspection shall be acted upon. Article 2.11 (Left empty) Article 2.12 (Left empty) Article 2.13 (Left empty) Article 2.14 (Left empty) Article 2.15 Expenses The owner of a craft, or his representative, shall bear all of the costs arising from the inspection of the craft and the issuance of the Union inland navigation certificate in accordance with a special set of charges drawn up by each of the Member States. Article 2.16 Information The competent authority may allow persons demonstrating a well-founded interest to be informed of the contents of a Union inland navigation certificate and may issue those persons with extracts or copies of the Union inland navigation certificates certified as true and designated as such. Article 2.17 Register of Union inland navigation certificates 1. Competent authorities shall keep the original, or a copy of all the Union inland navigation certificates they have issued, and shall enter on these any information and alterations, together with any Union inland navigation certificate cancellations and replacements. They shall update the register mentioned in Article 17 of this Directive accordingly. 2. In order to perform administrative measures for maintaining safety and ease of navigation and for implementation of Articles 2.02 to 2.15 of this Annex as well as Articles 6, 9, 10, 13, 14, 15, 20, 21 and 22 of this Directive read-only access to the register in accordance with the model set out in Annex II will be granted to competent authorities of other Member States, Contracting States of the Mannheim Convention and, as far as an equivalent level of privacy is guaranteed, to third countries on the basis of administrative agreements. Article 2.18 Unique European vessel identification number 1. The unique European vessel identification number (ENI) consists of eight Arabic numerals according to Annex II to this Directive. 2. Unless the craft possesses an ENI at the time of issue of the Union inland navigation certificate, it shall be assigned to that craft by the competent authority of the Member State in which the craft has been registered or has its home port. As far as craft from countries where an assignation of an ENI is not possible are concerned, the ENI to be entered on the Union inland navigation certificate shall be assigned by the competent authority issuing that Union inland navigation certificate. 3. The owner of a craft, or his representative, shall apply to the competent authority for assignment of the ENI. The owner, or his representative, shall also be responsible for affixing to the craft the ENI which is entered in the Union inland navigation certificate. Article 2.19 (Left empty) Article 2.20 Notifications Each Member State, or its competent authorities, shall notify the Commission and the other Member States or the other competent authorities: (a) of the names and addresses of the technical services which, together with their national competent authority are responsible for the application of Annex II; (b) of the data sheet as shown in Annex II on the on-board sewage treatment plant types for which an approval has been issued since the last notification; (c) of the recognised type-approvals for on-board sewage treatment systems based on different standards than those laid down in Annex II, for the use on Member States' national waterways; (d) within one month of any withdrawal of a type-approval and of the reasons for such withdrawal for on-board sewage treatment systems; (e) of any authorised special anchor following an application to reduce anchor mass, giving its type designation and authorised reduction of anchor mass. The competent authority grants authorisation to the applicant at the earliest three months after notifying the Commission provided that the latter does not raise objections; (f) of the radar navigation equipment and of the rate-of-turn indicators for which they have issued type-approval. The relevant notice shall include the type-approval number assigned, as well as the type designation, the name of the manufacturer, the name of the holder of the type-approval and the date of the type-approval; (g) of the competent authorities responsible for approval of specialised firms that can do the installation, replacement, repair or maintenance of radar navigation equipment and rate-of-turn indicators. ANNEX VI CLASSIFICATION SOCIETIES Criteria for the recognition of classification societies Classification societies seeking recognition pursuant to Article 21 of this Directive shall meet all the following criteria: (1) the classification society shall be able to document extensive experience in assessing the design and construction of inland waterway vessels. The classification society shall have comprehensive rules and regulations for the design, construction and periodic inspection of inland waterway vessels, in particular for calculating stability in accordance with Part 9 of the Regulations annexed to the ADN as referred to in Annex II. Those rules and regulations are to be published in, at least, Dutch, English, French or German, and shall be continuously updated and improved through research and development programmes. The rules and regulations must not conflict with the provisions of Union law or with international agreements in force; (2) the classification society shall publish its register of vessels annually; (3) the classification society shall not be controlled by shipowners or shipbuilders or by others engaged commercially in the design, manufacture, fitting-out, repair, operation or insurance of ships. The classification society shall not be dependent on a single commercial enterprise for its revenue; (4) the headquarters of the classification society or a subsidiary authorised to give a ruling and to act in all areas incumbent on it under the regulations governing inland waterway transport, shall be located in one of the Member States; (5) the classification society and its experts shall have a good reputation in inland waterway transport; the experts shall be able to provide proof of their professional abilities. They shall act on the responsibility of the classification society; (6) the classification society shall have a significant technical, managerial, support, inspection and research staff, in proportion to the tasks and the vessels classified and catering also for developing capability and updating the regulations. It shall have inspectors in at least one Member State; (7) the classification society shall be governed by a code of ethics; (8) the classification society shall be managed and administered in such a way as to ensure the confidentiality of information required by a Member State; (9) the classification society shall be prepared to provide relevant information to a Member State; (10) the classification society's management shall define and document its policy and objectives for, and commitment to, quality and ensured that this policy is understood, implemented and maintained at all levels in the classification society; (11) the classification society shall prepare and implement and shall maintain an effective internal quality system based on the relevant parts of internationally recognised quality standards and complying with the EN ISO/IEC 17020:2004, as interpreted by the IACS quality system certification scheme requirements. The quality system must be certified by an independent body of auditors recognised by the administration of the State in which the classification society has its headquarters or branch, as provided for in point (4), and which, inter alia, ensures that: (a) the classification society's rules and regulations are established and maintained in a systematic manner; (b) the classification society's rules and regulations are complied with; (c) the requirements of the statutory work for which the classification society is authorised are satisfied; (d) the responsibilities, powers and interrelation of personnel whose work affects the quality of the classification society's services are defined and documented; (e) all work is carried out under controlled conditions; (f) a supervisory system is in place which monitors the actions and work carried out by surveyors and technical and administrative staff employed directly by the classification society; (g) the requirements of major statutory work for which the classification society is authorised are only carried out or directly supervised by its exclusive surveyors or by exclusive surveyors of other recognised classification societies; (h) a system for qualification of surveyors and continuous updating of their knowledge is implemented; (i) records are maintained, demonstrating achievement of the required standards in the items covered by the services performed, as well as the effective operation of the quality system; and (j) a comprehensive system of planned and documented internal audits of quality-related activities exists in all locations; (12) the quality system must be certified by an independent body of auditors recognised by the administration of the Member State in which the classification society has its headquarters or branch, as provided for in point 4; (13) the classification society shall undertake to bring its requirements into line with the appropriate Union directives and to provide the Commission with all relevant information in good time; (14) the classification society shall undertake periodically to consult with the classification societies already recognised in order to guarantee the equivalence of their technical standards and of implementation thereof, and to allow participation in the development of its rules and regulations by representatives of a Member State and other parties concerned. ANNEX VII CORRELATION TABLE Directive 2006/87/EC This Directive  Article 1 Article 2 Article 2  Article 3 Article 1 Article 4  Article 5 Article 9 Article 6(1) and (3) Article 8(1) Article 6(2) and (4) Article 8(4) Article 6(5) Article 3 Article 7 Article 4 Article 8 Article 11(2) Article 9 Article 11(1) Article 10 Article 14 Article 11 Article 13 Article 12 Article 12 Article 13 Article 15 Article 14 Article 16 Article 15 Article 18 Article 16  Article 17  Article 18  Article 19 Article 10 Article 20  Article 21 Article 17 Article 22 Article 5 Article 23 Article 6 has been deleted by Directive 2008/68/EC of the European Parliament and of the Council (1)  Article 7(1) to (3) Article 24  Article 25  Article 26  Article 27  Article 28 Article 8(2) and (3) Article 29  Article 30 Article 20(1) Article 31 Article 20(2)  Article 22   Article 32 Article 19 Article 33  Article 34 Article 24 Article 35 Article 21 Article 36 Article 23 Article 37(1) and (2) Article 7(4) Article 37(3)  Article 38  Article 39 Article 25  Article 26  Article 27 Article 40 (1) Directive 2008/68/EC of the European Parliament and of the Council of 24 September 2008 on the inland transport of dangerous goods (OJ L 260, 30.9.2008, p. 13).